HAWTHORNE, Justice
(dissenting).
Under the facts of this case as set forth in the original opinion of this court, and as alleged in the petition, the testator was survived by his widow and his mother.
Article 1494 of the Louisiana Civil Code provides that donations inter vivos or mortis causa cannot exceed two-thirds of the property, if the disposer, having no children, leaves a father, mother, or both. Under the facts of the instant case, therefore the legitime of the surviving mother is one-third, and not one-fourth, and it was an error of law for the mother to pray for only one-fourth of her son’s estate, and for the district court judge to award her this amount as her legitime.
*846I am of the opinion that this case is an exception to the general rule relied on by the majority — that a party in whose favor a judgment has been rendered in strict accordance with his own prayer cannot appeal. This court recognized such an exception in a case involving an error of fact. Otwell v. Vaughan, 186 La. 911, 173 So. 527. An error of law which appears on the face of the record seems to me to be an even better reason for making an exception to the general rule, especially when it appears that the error was made by the attorney who represented the surviving wife and who prepared the petition.
Moreover, this is a small estate, and the difference between one-fourth and one-third of the estate is approximately $426. The cost of bringing new proceedings in the district court and additional attorney’s fees will considerably reduce this small amount. Accordingly I think that this appeal should be maintained and that the error of law in the district court should be corrected in the present proceeding,
I respectfully dissent.